Citation Nr: 0200405	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-19 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to January 13, 1999 
for the grant of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to April 
1952.  He was wounded in action while in combat during the 
Korean War.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted entitlement to service connection for PTSD and 
assigned a 50 percent rating, effective January 13, 1999.  A 
personal hearing was conducted before a hearing officer at 
the RO in March 2000.  

In March 2000, a notice of disagreement was submitted 
regarding the assigned rating of 50 percent.  A statement of 
the case was issued in February 2001.  By rating action of 
February 2001, the RO granted entitlement to a total rating 
based on individual unemployability.  In a March 2001 letter, 
the veteran withdrew his claim for an increased rating for 
PTSD.  Therefore, this issue has been withdrawn, and no 
longer is before the Board.  38 C.F.R. § 20.204(b) (2001) 

A review of the claims folder shows that the veteran and his 
representative have raised the issue of clear and 
unmistakable error in an August 1970 Board decision has been 
raised.  The matter was discussed during the hearing of March 
2000, and in a VA Form 9 filed in March 2001.  The veteran 
and his representative are advised, however, that a written, 
signed motion that complies with each of the provisions of 38 
C.F.R. § 20.1404 (2001) must be filed in order for the Board 
to review of the 1970 decision on the grounds of clear and 
unmistakable error.  The present documents do not comply with 
the provisions of 38 C.F.R. § 20.1404.  Therefore, that 
matter will not be addressed at this time.  The veteran is, 
however, invited to file a proper motion with the Board which 
meets the requirements of the law.  In doing so, the motion 
should set forth clearly and specifically the alleged clear 
and unmistakable error, the legal or factual basis for such 
allegation and why the result would have been manifestly 
different but for the alleged error.  Id. 


FINDING OF FACT

The veteran's initial claim of entitlement to service 
connection for PTSD was not received by VA prior to January 
13, 1999.


CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
to January 13, 1999 for an award of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reflects the award of the Purple 
Heart, and shows that the veteran served as a Marine 
infantryman.  At the time of an extended active duty 
examination in November 1950, the examiner noted a history of 
mild nervous trouble in the form of easy diaphoresis.

In a March 1969 letter, Peter J. Kropp, M.D. reported that he 
was treating the veteran for psychoneurosis, and that he had 
diagnosed a dependent type passive-aggressive personality.  
Dr. Kropp mentioned that the veteran had war dreams related 
to his service in Korea.  

In a May 1969 decision, the RO denied the claim of 
entitlement to service connection for a nervous condition.  
The veteran appealed the decision to the Board.  

In a March 1970 letter, Solam Segel, M.D. reported that he 
treated the veteran from February 1958 to December 1968 for 
agitated depression and essential hypertension.  In an April 
1970 letter, Dr. Kropp opined that there was a possibility 
that the veteran's war experience aggravated his condition.  
Dr. Kropp noted that the veteran was being treated for a 
psychoneurotic reaction, anxiety reaction.  

In an August 1970 decision, the Board denied the claim of 
entitlement to service connection for a psychiatric disorder 
classified as anxiety reaction. 

On January 13, 1999, VA received the veteran's claim of 
entitlement to service connection for PTSD.  In this 
statement and subsequent statements, the veteran outlined his 
post-service history of psychiatric problems.  VA 
examinations were conducted in March and May of 1999, and the 
veteran was diagnosed with PTSD.  It was noted that his 
symptoms had remained persistent since discharge from active 
duty.  By rating action of May 1999, service connection was 
established for PTSD, effective January 13, 1999, the date 
the claim was received.  

In March 2000, the veteran testified before a hearing officer 
at the RO.  He testified that the onset of his PTSD dates 
back to his active period of service.  The veteran pointed 
out that he sought treatment on occasion since his discharge 
from service.  The veteran also offered testimony regarding 
an increase in the severity of his symptoms.  He testified 
that he was aware of the claims process back in the 1950s 
when he filed a claim for a medical condition.  However, with 
regard to his psychiatric condition, he thought that he would 
begin to feel better after awhile.  In the 1970s, he started 
seeking treatment on a regular basis.  

A VA examination was conducted in November 2000.  The 
examiner pointed out that the veteran had experienced 
undiagnosed PTSD for nearly 50 years.  It was also noted that 
the veteran attempted to medicate himself through the use of 
alcohol, and his attempts at treatment were unsuccessful.  
The examiner offered additional details regarding the impact 
of the veteran's PTSD on his ability to work and function.  


Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  
Regulations implementing the Veterans Claims Assistance Act 
of 2000 are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  By virtue of the supplemental 
statement of the case of October 1999 and supplemental 
statement of the case of February 2001 issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the evidence necessary to substantiate 
the claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records were 
obtained and associated with the claims folder.  A review of 
the file does not indicate that there are Social Security 
Administration or vocational rehabilitation records that have 
to be obtained.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  A hearing 
was conducted before the RO in March 2000 and the transcript 
is associated with the claims folder.  

In this case, the veteran contends that the grant of service 
connection should be effective as from the 1969 date when he 
initially filed a claim of entitlement to service connection 
for a nervous condition.  As discussed above, however, the 
Board denied that claim in August 1970.  That decision is 
final under the provisions of 38 U.S.C.A. § 7104(b) (West 
1991), and the Board cannot revisit that issue in this 
decision.  As noted in the Introduction, a proper motion that 
complies with all of the requirements of 38 C.F.R. § 20.1404 
must be submitted to before the Board may address the 
question of clear and unmistakable error.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

A careful review of the claims folder shows that the veteran 
separated from service on April 18, 1952.  On January 13, 
1999, VA received the veteran's initial claim of entitlement 
to service connection for PTSD.  There is no evidence that 
the veteran submitted a claim specifically for PTSD prior to 
that date.  Since the veteran's original claim for service 
connection for PTSD was received by VA more than one year 
after his separation from active service, the proper 
effective date for the grant of service connection for PTSD 
may not be the day following separation from service.

The veteran contends that an earlier effective date is 
warranted since his problems began with his service in Korea 
and ongoing psychiatric symptoms since that time.  There is 
documentation in the record that after service the veteran 
suffered from anxiety and that he received the Purple Heart.  
Even though PTSD had not been diagnosed at that point, the 
records do offer some insight as to the possible date of 
onset and relation to service, therefore there is evidence 
which would indicate the date entitlement arose.  The date 
that entitlement arose, however, is not later than the date 
on which the appellant filed a claim with VA for benefits.  
As the law clearly and unambiguously requires that VA assign 
the date of claim if that claim is later than the date 
entitlement arose, the RO's assignment of January 13, 1999 as 
the effective date for the award of service connection for 
PTSD was correct.  Therefore, the claim must be denied.

The preponderance of the evidence is against the claim for 
earlier effective date and, thus, the benefit of the doubt 
doctrine is not for application.  The appeal is denied.


ORDER

Entitlement to an effective date prior to January 13, 1999 
for the grant of service connection for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

